oOo CO SN DN OH BP WO PO HK

Oo wo NO NY NY NY WN NV VN Re RR Re Re RP ee Re eS
Oo TD NH HW BPW NY KF CO OO MA KH NH BW YN KF OC

 

 

Case 3:21-mj-05189-TLF Document1 Filed 09/08/21 Page 1of5

 

LODGED |
RECEIVED

FILED

 

 

 

SEP 08 2021 , Magistrate Judge Theresa L. Fricke

|
|
|

LERK US. DISTRICT COURT
WESTERN ogra OF ANSTO AT a
i

BY EPUTY)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
UNITED STATES OF AMERICA,
Plaintiff, CASE NO. MJ21-5189
Vv. COMPLAINT for VIOLATION

MICHAEL JASON LAYES a/k/a
MIKEY DIAMOND STARRETT,

Defendant.

Title 26, United States Code, Sections 5861(d)
and 5845(a)(2)

 

 

BEFORE the Honorable Theresa L. Fricke, United States Magistrate Judge, Tacoma,
Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Unlawful Possession of an Unregistered Firearm)

On or about September 8, 2021, in Olympia, Washington, within the Western Judicial
District of Washington, MICHAEL JASON LAYES a/k/a MIKEY DIAMOND STARRETT
did knowingly possess a firearm, that is, a Remington 870 Express Magnum, 12-gauge
shotgun bearing Serial Number C568363M, a weapon made from a shotgun having a barrel
length of less than 18 inches and an overall length of less than 26 inches, which was not
registered to him in the National Firearms Registration and Transfer Record.

All in violation of Title 26, United States Code, Sections 5861(d) and 5845(a)(2).

COMPLAINT - 1 UNITED STATES ATTORNEY

. : : 700 STEWART STREET, SUITE 5220
U.S. v. Michael Jason Layes a/k/a Mikey Diamond Starrett SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
eC Sen HD OH FBP WD PO

NY NO NY YH NV WY WN WN NO RR RR Re ee Re ee
oOo sa DH UW BPW NY KH CO ODO CPC IT HH WH BW NY KK CO

 

 

Case 3:21-mj-05189-TLF Document1 Filed 09/08/21 Page 2 of5

The undersigned complainant being duly sworn further states:

1. I, Kit Rasosevich, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), and have been so employed since 2015. As a Special Agent,
I am authorized to investigate violations of laws of the United States, and to execute warrants
issued under the authority of the United States. I am familiar with and have received formal
training regarding the enforcement of federal firearms, arson, and explosives laws, including
completion of the Federal Law Enforcement Training Center’s Criminal Investigator
Training Program, and ATF’s Special Agent Basic Training Program in Glynco, Georgia.
During my employment, I have also conducted, and participated in a variety of
investigations, including investigations into violations of federal arson and explosives laws.
Prior to joining the ATF, I worked as a corporate accountant and I maintain a license as a
Certified Public Accountant (CPA).

2. The information set forth in this affidavit is the result of an investigation I have
conducted along with the FBI and local law enforcement. It is based upon my own
investigation, police reports, the investigation conducted by others, and the details related to
me by others familiar with this matter. Because this affidavit is made for the limited purpose
of establishing probable cause, I have not listed each and every fact known to me concerning
this investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to believe that MICHAEL JASON LAYES a/k/a MIKEY DIAMOND
STARRETT committed the aforementioned crime.

PURPOSE OF AFFIDAVIT

3. This Affidavit is made in support of a Complaint against MICHAEL JASON
LAYES a/k/a MIKEY DIAMOND STARRETT for one count of Unlawfill Possession of an
Unregistered Firearm, in violation of Title 26, United States Code, Sections 5861(d) and
5845(a)(2).

COMPLAINT - 2 UNITED STATES ATTORNEY

+ . . : 700 STEWART STREET, SUITE 5220
U.S. v. Michael Jason Layes a/k/a Mikey Diamond Starrett SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
oO Oo IN DH WN FP Ww NY

NO NO NY PPO WN KN KN KN NO RRR RR Rm we ee
oo DTN HN BP WY NY KF OO CO eB DT DH A FP WY NY KF OD

 

 

Case 3:21-mj-05189-TLF Document1 Filed 09/08/21 Page 3 of5

RELEVANT STATUTES

4. The National Firearms Act, Title 26, United States Code, Section 5861(d),
makes it unlawful for any person “to receive or possess a firearm which is not registered to
him in the National Firearms Registration and Transfer Record.”

5. As relevant here, Title 26, United States Code, Section 5845(a)(2) defines
“firearm” for the purposes of the Title to include “a weapon made from a shotgun if such
weapon as modified has an overall length of less than 26 inches or a barrel or barrels of less
than 18 inches in length.”

6. Title 26, United States Code, Section 5845(d) defines “shotgun” as “a weapon
designed or redesigned, made or remade, and intended to be fired from the shoulder and
designed or redesigned and made or remade to use the energy of the explosive in a fixed
shotgun shell to fire through a smooth bore either a number of projectiles (ball shot) or a
single projectile for each pull of the trigger, and shall include any such weapon which may
be readily restored to fire a fixed shotgun shell.”

PROBABLE CAUSE

7. On September 3, 2021, the Honorable Theresa L. Fricke, United States
Magistrate Judge, Western District of Washington, authorized a search warrant to search the
premises located at 1717 Bowman Ave NW, in Olympia, WA (the “SUBJECT
PREMISES”), which had been identified as the primary residence of MICHAEL JASON
LAYES. See MJ21-5186. Public records indicate that in February 2021, LAYES changed
his legal name to MIKEY DIAMOND STARRETT.

8. At approximately 6:00 a.m. on Wednesday, September 8, 2021, law
enforcement executed the warrant for the SUBJECT PREMISES and conducted a search.
Two individuals were present at the SUBJECT PREMISES when law enforcement arrived,
MICHAEL JASON LAYES a/k/a MIKEY DIAMOND STARRETT (hereinafter “LAYES”)
and his girlfriend, a woman with the initials T.A.N.

9. T.A.N. was interviewed by law enforcement and told agents that she and

LAYES sleep in different bedrooms. She also told agents that the back bedroom is LAYES’

COMPLAINT -3 UNITED STATES ATTORNEY

. . - 700 STEWART STREET, SUITE 5220
U.S. v. Michael Jason Layes a/k/a Mikey Diamond Starrett SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
Oo CS ND DH HH BP WY HPO =

NO bw NY WV WN NY DN NO NR Ree ee ee
Seo yay DBA FP WYN YF OO Fen HN FP WY NY HH CS

 

 

Case 3:21-mj-05189-TLF Document1 Filed 09/08/21 Page 4of5

and the front bedroom is her room. T.A.N. stated that although her parents have keys to the
house, nobody else spends time in LAYES’ bedroom. LAYES’ wallet and identification
were located in this bedroom.

10. While conducting a search of LAYES’ bedroom, agents located a weapon
made from a Remington 870 Express Magnum, 12-gauge shotgun bearing Serial Number
C568363M, wedged between LAYES’ bed and the wall the bed was pushed up against. The
firearm was tucked between the mattress and the bedroom wall. I have observed that the end
of the barrel has brightly colored unfinished/exposed metal with irregular edges that does not
match the color or finish of the rest of the barrel. Based on my training and experience, this
means that the shotgun was shortened after it was manufactured, and then ground down in an
attempt to smooth out rough edges.

11.  T.A.N. told agents that she does not own any firearms and that all guns in the
house belong to LAYES. When showed a picture of the firearm in question, T.A.N. stated
that it does not belong to her.

12. I consulted with Daniel Hoffman, the Chief of ATF’s Firearms Technology
Industry Services Branch, regarding the nature of the firearm recovered in LAYES’ bedroom
on September 8, 2021. J also sent him photographs of the firearm. He told me that based on
his training and experience, the weapon was originally manufactured as a shotgun by the
Remington Arms Company. Its shoulder stock has been replaced with a crude pistol grip
and its barrel cut-down. As modified, the firearm is no longer designed to be fired from the
shoulder; therefore, it is no longer a “shotgun” as defined, but it is a “weapon made from a
shotgun.”

13. I measured the overall length of the firearm’s barrel and determined the barrel
has a length of approximately 14.5 inches. I also measured the overall length of the firearm
and determined the overall length is approximately 24.5 inches. As noted above, a weapon
made from a shotgun falls under National Firearms Act regulation when it has a barrel length

of less than 18 inches or an overall length of less than 26 inches. The firearm found in

COMPLAINT - 4 UNITED STATES ATTORNEY
. . . 700 STEWART STREET, SUITE 5220
U.S. v. Michael Jason Layes a/k/a Mikey Diamond Starrett SEATTLE, WASHINGTON 98101-1271

(206) 553-7970
Oo Se IN HD A BR WD YN

Bo bw NY NY WN NY NY NWN KN RH Ree ee ee ee
oO SI DN UN BP WwW NY S&B CO CO BA HD A FP WY NY FY CSC

 

 

Case 3:21-mj-05189-TLF Document1 Filed 09/08/21 Page 5of5

LAYES’ bedroom in its current configuration cannot be legally manufactured, possessed or
transferred in the United States without NFA registration

14. I conducted a records check with the National Firearms Act (NFA) Branch of
ATF, and determined the firearm in question is not registered to LAYES with the NFA
Branch as a Weapon Made from a Shotgun, as required by law.

15. Based on my training and experience as a special agent and the information
contained in this Affidavit, I submit there is probable cause to believe that MICHAEL
JASON LAYES a/k/a MIKEY DIAMOND STARRETT did unlawfully possess an
unregistered firearm, in violation of Title 26, United States Code, Sections 5861(d) and
5845(a)(2).

£ LANA

KIT RADOSEVICH, Complainant
Special Agent, ATF

 

Based on the Complaint and Affidavit sworn to before me, the Court hereby finds that
there is probable cause to believe the defendant committed the offense set forth in the

Complaint.

DATED this 8th day of September 2021.

SFturrss L, Spiele

THERESA L. FRICKE “—’
United States Magistrate Judge

COMPLAINT - 5 UNITED STATES ATTORNEY
. . : 700 STEWART STREET, SUITE 5220
U.S. v. Michael Jason Layes a/k/a Mikey Diamond Starrett SEATTLE, WASHINGTON 98101-1271

(205) 553-7970
